                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 1:19-cv-01504-RM

AMANDA SPEAKER,

       Plaintiff,

v.

COMMISSIONER, Social Security Administration,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       Plaintiff seeks judicial review of Defendant’s denial of her application for disability

insurance benefits. The Court has reviewed the pleadings, case file, and applicable law and now

affirms Defendant’s decision for the reasons below.

I.     BACKGROUND

       Plaintiff filed her application in April 2016, alleging disability beginning on February 11,

2015, when a 300-pound gate fell on her at work. After a hearing at which Plaintiff testified and

was represented by counsel, an administrative law judge (“ALJ”) found she was not disabled

because she could perform her past relevant work as an administrative assistant and denied her

application on June 13, 2018.

       The ALJ applied the five-step process for evaluating disability claims. See Wall v.

Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009).
       At step one, the ALJ determined Plaintiff had not engaged in substantial gainful activity

since the alleged onset date. (ECF No. 11-2 at 62.)

       At step two, the ALJ determined Plaintiff had the following severe impairments:

scoliosis, degenerative disc disease, osteoarthritis of the right shoulder and left ankle, reflex

sympathetic dystrophy, and migraine headaches. (Id. at 63.)

       At step three, the ALJ determined Plaintiff’s impairments, considered independently and

in combination, did not meet or equal the severity of a listed impairment. (Id. at 65.)

       Before reaching step four, the ALJ determined Plaintiff had the residual functional

capacity (“RFC”) to perform light work, subject to some limitations.

       Light work involves lifting no more than 20 pounds at a time with frequent lifting
       or carrying of objects weighing up to 10 pounds. Even though the weight lifted
       may be very little, a job is in this category when it requires a good deal of walking
       or standing, or when it involves sitting most of the time with some pushing and
       pulling of arm or leg controls.

20 C.F.R. § 404.1567(b). The ALJ further limited Plaintiff’s RFC as follows:

       [Plaintiff] can lift and carry 20 pounds occasionally and 10 pounds frequently, walk
       and/or stand for 4 hours, and sit for 6 hours in an 8-hour workday. She cannot
       climb ladders or stairs, must avoid exposure to hazards, fumes and other respiratory
       irritants, and cannot lift overhead. She can occasionally stoop, kneel, crouch and
       crawl and must use a cane when walking.

(ECF No. 11-2 at 66.)

       At step four, the ALJ determined Plaintiff could perform her past relevant work as an

administrative assistant. (Id. at 71.)

       The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision

final. See 20 C.F.R. § 404.981.

       Plaintiff requests judicial review pursuant to 42 U.S.C. § 405(g), arguing the ALJ erred

by (1) failing to consider all of her medically determinable impairments and the combined effect

                                                  2
of those impairments, (2) improperly determining her RFC, and (3) concluding she could

perform her past relevant work.

II.    LEGAL STANDARD

       The Court reviews the ALJ’s decision to determine whether the factual findings are

supported by substantial evidence and whether the correct legal standards were applied. Mays

v. Colvin, 739 F.3d 569, 571 (10th Cir. 2014). “Substantial evidence is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion. It requires more than a

scintilla, but less than a preponderance.” Wall, 561 F.3d at 1052 (quotation omitted). To

determine whether the substantiality test has been met, the Court meticulously examines the

record as a whole, including anything that may undercut or detract from the ALJ’s findings, but

the Court does not reweigh the evidence or retry the case. Id. “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative agency’s findings

from being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (quotation omitted).

III.   DISCUSSION

       In determining Plaintiff was not disabled, the ALJ gave great weight to the medical

opinions of a consultative examiner, Dr. Bommiasamy, and a state agency physician,

Dr. Pritchard, because their opinions were generally consistent with the record. Nonetheless, the

ALJ’s assessment of Plaintiff’s RFC was more restrictive these doctors’ assessments. The ALJ

gave little weight to an opinion by another state agency physician, Dr. Kehril, who opined that

Plaintiff could perform medium exertional work. Plaintiff has not raised any issues with respect

to the weight given to these opinions. See Anderson v. U.S. Dep’t of Labor, 422 F.3d 1155, 1174

(10th Cir. 2005) (“The failure to raise an issue in an opening brief waives that issue.”).

                                                  3
       A.      Medically Determinable Impairments

       Plaintiff first contends the ALJ failed to consider adequately her diagnosed impairments

of myofascial pain syndrome, Tarlov cysts, and chronic pain syndrome. To the extent Plaintiff

argues the ALJ erred by not finding these to be severe impairments, such error would be

harmless here because the ALJ found Plaintiff did have other impairments that were severe.

See Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016) (“[T]he failure to find a particular

impairment severe at step two is not reversible error when the ALJ finds at least one other

impairment is severe.”).

       Plaintiff’s contention that the ALJ erred by failing to consider these impairments in

determining her RFC is unavailing because she has not identified any specific limitations

associated with these impairments that the ALJ should have considered but did not. Although an

ALJ is required to consider the limiting effects of severe and non-severe impairments alike,

Plaintiff has made no showing that her symptoms related to these impairments, singly or in

combination, are inconsistent with her ability to perform light work with the limitations assessed

by the ALJ. The ALJ implicitly found that these impairments did not significantly limit her

work activities when he determined that these impairments were not severe. See 20 C.F.R.

§ 404.1522(a) (“An impairment or combination of impairments is not severe if it does not

significantly limit your physical or mental ability to do basic work activities.”). Moreover,

“diagnoses by themselves are not significantly probative evidence the ALJ ha[s] to reject” to find

a claimant is not disabled. Fulton v. Colvin, 631 F. App’x 498, 501 (10th Cir. 2005)

(unpublished). An ALJ is not required to discuss evidence that is not significantly probative.

Frantz v. Astrue, 509 F.3d 1299, 1303 (10th Cir. 2007). “In civil cases such as this, the party

challenging the action below bears the burden of establishing that the error prejudiced that

                                                 4
party.” St. Anthony Hosp. v. U.S. Dep’t of Health & Human Servs., 309 F.3d 680, 691 (10th Cir.

2002). In addition to failing to identify any specific limitations that the ALJ failed to consider,

Plaintiff has not shown the ALJ would have reached a different conclusion had these

impairments been considered further.

         B.       RFC

         Plaintiff next alleges various errors by the ALJ in determining her RFC. First, she

contends the ALJ did not give sufficient weight to her subjective reports of pain. However,

credibility determinations are peculiarly the province of the finder of fact, and the Court will not

upset such determinations if they are supported by substantial evidence. See Newbold v. Colvin,

718 F.3d 1257, 1267 (10th Cir. 2013). Here, the ALJ determined that Plaintiff’s medically

determinable impairments could reasonably be expected to cause her alleged symptoms but

found that her statements concerning the intensity, persistence, and limiting effects of those

symptoms were not consistent with other evidence in the record. Plaintiff has not identified

substantial evidence in the record that her pain prevented her from working. 1 “[D]isability

requires more than mere inability to work without pain.” Brown v. Brown, 801 F.2d 361, 362-63

(10th Cir. 1986). It was not improper for the ALJ to consider the lack of objective verification to

support Plaintiff’s hearing testimony. See Keyes-Zachary v. Astrue, 695 F.3d 1156, 1168 (10th

Cir. 2012). Plaintiff’s testimony and argument that her capabilities were more limited than the



1
  Although Plaintiff’s opening brief argues at page 4 that the ALJ failed to properly evaluate her subjective
complaints under the analysis described in Luna v. Bowen, 834 F.2d 161 (10th Cir. 1987), no further mention of
Luna can be found. “Under Luna an ALJ faced with a claim of disabling pain is required to consider and determine
(1) whether the claimant established a pain-producing impairment by objective medical evidence; (2) if so, whether
the impairment is reasonably expected to produce some pain of the sort alleged . . . ; and (3) if so, whether,
considering all the evidence, both objective and subjective, the claimant’s pain was in fact disabling.”
Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166-67 (10th Cir. 2012). To the extent Plaintiff has not waived any
argument based on these factors by failing to present it adequately in her opening brief, the Court finds she has not
shown the ALJ applied incorrect legal standards in evaluating her subjective complaints of pain.

                                                          5
ALJ found them to be does not establish that the ALJ’s reliance, to varying degrees, on the three

medical opinions cited above was improper. The Court will not reweigh the evidence. Wall,

561 F.3d at 1052.

       Plaintiffs contention that the ALJ erred by rejecting the work restrictions Dr. Morrison

placed on Plaintiff after her February 2015 workplace injury is also unavailing. The ALJ gave

little weight to Dr. Morrison’s assessment, noting that her statements were made in the context of

a worker’s compensation claim, which is analytically distinct from an RFC assessment. An RFC

is an assessment of the most a claimant can do despite his or her limitations, and the ALJ

assesses the claimant’s RFC based on all the relevant evidence in the record. See 20 C.F.R.

§ 404.1545(a)(1). Further, “the ALJ, not a physician, is charged with determining a claimant’s

RFC from the medical record.” Howard v. Barnhart, 379 F.3d 945, 949 (10th Cir. 2004).

Plaintiff has not shown that the ALJ erred by giving little weight to the restrictions imposed by

Dr. Morrison.

       Plaintiff has also not shown the ALJ erred in assessing her treatment for pain. Whether a

claimant has pursued and received medical treatment that is consistent with her subjective

allegations of pain is appropriate for an ALJ to consider in determining whether her subjective

allegations of pain are supported by objective medical evidence in the record. Angel v. Barnhart,

329 F.3d 1208, 1213 (10th Cir. 2003). In considering Plaintiff’s statements about the limiting

effects of her symptoms, the ALJ noted that her course of treatment for her pain included

physical therapy, medications, and injections. The ALJ also noted that she did not seek more

aggressive treatments, suggesting that her pain was adequately treated. Plaintiff has not shown

the ALJ’s findings related to her course of treatment are not supported by substantial evidence.



                                                 6
       To the extent Plaintiff contends the ALJ erred in considering her activities of daily living,

the Court is not persuaded. Plaintiff’s reported daily activities were additional evidence

supporting the ALJ’s conclusion that Plaintiff’s symptoms were not severe enough to prevent her

from working. The ALJ found Plaintiff could drive a car, do laundry and household chores,

shop, take walks, look after her two kids, and even work with horses. Plaintiff has not shown

these findings are not supported by substantial evidence. The ALJ was not required to accept

Plaintiff’s statements concerning the intensity, persistence, and limiting effects of her symptoms.

Even if different conclusions could be drawn from the evidence, the Court’s role is to review

merely the sufficiency of the evidence, not its weight. Oldham, 509 F.3d at 1257.

       Nor is the Court persuaded that the ALJ erred with respect to his consideration of

Plaintiff’s migraine headaches. Although Plaintiff argues her migraine headaches prevented her

from working, she does not rebut the ALJ’s determinations that the frequency of her headaches

decreased to two per month after she saw a specialist or that she obtained adequate relief through

medication. The ALJ also cited evidence that massage treatment had cleared pressure from her

head. Under the circumstances presented, the ALJ was not required to accept Plaintiff’s hearing

testimony that migraine headaches frequently put her out for twelve hours.

       Plaintiff contends the ALJ erred by giving little weight to a statement by her friend,

Mr. Halverson. However, given the absence of any evidence that Mr. Halverson had a medical

background and the ALJ’s conclusion that Mr. Halverson’s subjective statement was

unsupported by and inconsistent with the record as a whole, the Court discerns no error. Plaintiff

provides no compelling argument or legal authority for the proposition that Mr. Halverson’s

opinion was entitled to greater weight. Nor has she shown how the outcome of the proceeding

would have been different if the ALJ had given greater weight to Mr. Halverson’s statement.

                                                 7
       C.      Past Relevant Work

       Finally, Plaintiff also contends the ALJ erred by determining that she was able to perform

her past relevant work as an administrative assistant. However, this argument is premised on the

previous one—that the ALJ improperly determined her RFC. The Court has rejected that

argument and concluded that substantial evidence supports the ALJ’s RFC determination and

that the correct legal standards were applied. Plaintiff has presented no new argument with

respect to the ALJ’s assessment of her ability to perform her past relevant work.

IV.    CONCLUSION

       Accordingly, the Court AFFIRMS the Commissioner’s decision.

       DATED this 9th day of March, 2020.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                8
